DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 23 and 24, it is unclear if the claims are directed to a method or apparatus since claim 23 appears to be dependent from claim 11. This is improper. The claim limitations will be interpreted as functional language since they depend from an apparatus claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11 and 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumit (US 9636539).

Brumit teaches regarding claim:


    PNG
    media_image1.png
    804
    598
    media_image1.png
    Greyscale


11. A physiotherapeutic device comprising: an arm trainer (30) configured to rotationally move arms of a patient (via a hand crank), the arm trainer having a first axis (rotation axis of the crank); and a leg trainer (20) configured to rotationally move legs of the patient (via a pedal), the leg trainer having a second axis (rotation axis of the pedal), wherein the first and second axes comprise an adjustability in height (rotating height adjustable collars on each end of 20 and 30 that sleeve around pole 10 as seen in FIGs 1, 5, and 6 and permit 20 and 30 to be adjusted separately or together, thus maintaining the distance between the first axis and second axis), wherein a distance of the first axis to the second axis is constant (as discussed above), wherein the arm and leg trainers are adjustable in height so that an adjustment in height results in different exercising positions (to accommodate different users).


13. The device according to claim 11, wherein the adjustability in height is enabled by a first element and a second element (rotating height adjustable collars on each end of 20 and 30 that sleeve around pole 10 as seen in FIGs 1, 5, and 6) or by third single element (not required by the claim).

14. The device according to claim 11, further comprising a foot element (20) and a body element (pole 10), wherein the arm trainer and the leg trainer are disposed on the body element (as seen in FIG 1).

15. The device according to claim 14, further comprising a first element and a second element (rotating height adjustable collars on each end of 20 and 30 that sleeve around pole 10 as seen in FIGs 1, 5, and 6), wherein the first element is configured to clamp the foot element to the body element (as seen in FIG 1), and/or wherein the second element is configured to click the foot element into place with the body element (not required by the claim).

16. The device according to claim 15, wherein the first and/or the second element are color- coded, and/or wherein operating elements of the device are color-coded (wherein all materials inherently have a color; additionally, this constitutes nonfunctional descriptive material per MPEP 2111.05 and therefore the limitation does not have patentable weight).

17. The device according to claim 11, further comprising a foot element (20) and a body element (pole 10), wherein the adjustability in height results from moving the foot element relative to the body element (by adjusting the height adjustable rotating clamps).

18. The device according to claim 17, further comprising a first element and a second element (rotating height adjustable collars on each end of 20 and 30 that sleeve around pole 10 as seen in FIGs 1, 5, and 6), wherein the first element is configured to clamp the foot element to the body element (as seen in FIG 1), and/or wherein the second element is configured to click the foot element into place with the body element (not required by the claim).

19. The device according to claim 18, wherein the first and/or the second element are color- coded, and/or wherein operating elements of the device are color-coded (wherein all materials inherently have a color; additionally, this constitutes nonfunctional descriptive material per MPEP 2111.05 and therefore the limitation does not have patentable weight).

20 and 21. The device according to claim 11, wherein the arm trainer and/or the leg trainer are rotationally movable by the patient (by cranking and pedaling) and/or by a motor, wherein the motor is 

22. The device according to claim 11, wherein the different exercising positions are a sitting position and a lying position (wherein a user could use the device in a sitting position on a sofa or chair or in a lying position on a bed).

23. A method for physiotherapeutic treatment of a patient by movement of the device according to claim 11, the method comprising: exercising the arms by the arm trainer and/or exercising the legs by the leg trainer in a sitting position (since the device can be placed under a piece of furniture, a user could use it while sitting on a sofa or chair); adjusting the height of the arm and leg trainers (via the height adjustable rotary mechanism); and exercising the arms by the arm trainer and/or exercising the legs by the leg trainer in a lying position (for a bedridden individual who is lying prone).

24. The method according to claim 23, wherein exercising the arms and/or exercising the legs comprises rotating the arm trainer and/or the leg trainer at 90 revolutions per minute (as best understood, this occurs in the normal operation of the apparatus during exercise and thus the prior art device is at least capable of performing the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumit.

Brumit teaches regarding claim: 12. The device according to claim 11, further comprising a display configured to display a status of the device and/or a physical condition of the patient (display 110), but does not teach the above wherein the display is pivotable toward a longitudinal axis of the device. It has long been held that making an element adjustable to provide various advantages is well within the abilities of a person having ordinary skill in the art. In the instant case, it is old and well known that making a display pivotable/rotatable permits the display to be seen by other observers. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the display of Brumit pivotable in the manner claimed by applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784